Sub-Item 77O Rule 10f-3 Transaction DREYFUS MANAGER FUNDS II - Dreyfus Balanced Opportunity Fund On November 18, 2010, Dreyfus Balanced Opportunity Fund, a series of Dreyfus Manager Funds II (the "Fund"), purchased $300,762 of common stock issued by General Motors company (CUSIP No.: 37045V100) (the "Common Stock") at a purchase price of $33 per share. The Common Stock was purchased from JP Morgan, a member of the underwriting syndicate of which BNY Mellon Capital Markets, an affiliate of the Fund ’s investment adviser, also was a member. BNY Mellon Capital Markets received no benefit in connection with the transaction. JP Morgan received a commission of $0.2475 per share of common stock. The following is a list of the syndicate's primary members: BNY Mellon Capital Markets, LLC JP Morgan Morgan Stanley Lloyds TSB Corporate Markets BofA Merrill Lynch CICC Citi Loop Capital Markets Barclays Capital The Williams Capital Group, LP Credit Suisse Soleil Securities Corporation Deutsche Bank Securities Goldman, Sachs & Co. RBC Capital Markets Bradesco BBI CIBC COMMERZBANK ICBC International Itau BBA Accompanying this statement are materials presented to the Board of Trustees of Dreyfus Manager Funds II, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at a Board meeting held on March 1, 2011.
